United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2787
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

               Derrick Lovell Parker, also known as Darrell Parker

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: June 10, 2019
                              Filed: August 14, 2019
                                  [Unpublished]
                                  ____________

Before GRUENDER, ARNOLD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Derrick Parker received an above-Guidelines-range sentence of 24 months in
prison for violating the conditions of supervised release. On appeal, he argues that,
at sentencing, the district court 1 considered an improper factor and failed to
adequately explain why it varied upward. Because neither argument entitles him to
relief, we affirm.

       After serving nearly ten years in prison for drug and firearm offenses, Parker
began a three-year term of supervised release. Parker then committed a host of drug-
related violations, which led to revocation, an additional prison term, and a new
period of supervised release. His second time on release did not go better, as he
failed to submit urine samples, tested positive for cocaine, used synthetic marijuana,
and skipped required mental-health and substance-abuse treatment.

      These new violations led to a second revocation. “Due to [Parker’s] consistent
noncompliant behavior . . . [and lack of] respect for the law,” the court declined to
impose a third term of supervised release and instead sentenced him to 24 months in
prison, well above his advisory Guidelines range.

       Parker argues for the first time on appeal that the district court erred by
considering his lack of respect for the law because this factor appears only in the
general sentencing statute, 18 U.S.C. § 3553(a)(2)(A), not in the one specifically
governing revocation proceedings, id. § 3583(e). United States v. Dang, 907 F.3d
561, 566 (8th Cir. 2018) (reviewing an identical argument for plain error because it
was never raised below). We conclude that the court did not plainly err when it
relied on this factor. See United States v. Hall, No. 17-3663, 2019 WL 3330464, at
*2 n.3 (8th Cir. July 25, 2019).

       As in Hall, the district court used a “permissible factor[]” and an
impermissible one. Id. at *3. The permissible factor was the analysis of Parker’s
“history and characteristics,” including his “consistent noncompliant behavior” and

      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.
                                         -2-
failure to take advantage of “multiple opportunities to change his” ways. See 18
U.S.C. §§ 3553(a)(1), 3583(e) (directing courts to consider “the history and
characteristics of the defendant”). The impermissible factor, lack of respect for the
law, was at most an “additional reason[] supporting [the] sentence,” so any error
could not have been plain under Hall. See Hall, 2019 WL 3330464, at *3.

       The district court also adequately explained the upward variance. Parker
deserved a longer sentence, it said, because he had repeatedly failed to comply with
his supervised-release conditions. And although Parker complains that the court did
not specifically identify the statutory factors upon which it relied, it did not have to
as “long as the record indicates [it] properly considered the[m].” United States v.
Munjack, 669 F.3d 906, 907 (8th Cir. 2012). Here, the record shows that it did.

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                          -3-